Citation Nr: 1645148	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-33 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Following an in-depth review of the record, the Board has determined that further action by the originating agency is required before this matter is ready for adjudication by the Board.

The Veteran has been granted service connection for a number of disabilities, currently with a combined disability rating of 80 percent.  The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling; thus, the Veteran meets the schedular numeric criteria pertaining to entitlement to a TDIU as his combined disability rating is 70 percent or higher with at least one service-connected disability evaluated at 10 percent or higher.  See 38 C.F.R. § 4.16(a).  A TDIU may therefore be awarded if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

At the August 2015 Board hearing, the Veteran testified that his service-connected physical disabilities prevent him from being able to do physical labor, and that he believes he has not been hired for positions to which he applied because employers perceive him as a liability and do not want to take a chance on him.  The Veteran stated that he would be able to do an office job, and believed he could work most places provided that it did not involve physical labor.  He described difficulty getting his body comfortable in the morning, and said that it takes him about one hour each day to get himself up and moving.  From his service-connected posttraumatic stress disorder (PTSD), the Veteran reported a low tolerance for rude behavior, saying that he becomes belligerent quickly and has a short fuse.  The Veteran's attorney and the Veteran's spouse asserted that because of his physical limitations, short fuse, and tendency to get distracted, bored, and frustrated, the Veteran would be unable to sustain employment, even if he were hired.

The record indicates that the Veteran has a high school education, and following service, sought assistance from both the state of Alaska's Division of Vocational Rehabilitation and VA's vocational rehabilitation program.  A July 2014 VA mental status examination record indicates that the Veteran had completed a certificate program in gunsmithing, and was certified for general gunsmithing and suppressors.  At the time, he reported working with his father on their horse ranch, and had tried to start his own gunsmithing business, but was having difficulties with start-up costs regarding obtaining the more heavy-duty equipment.  The Veteran stated that he is able to modify and repair firearms, and that having his own business is a long-term plan but should be easy to get off the ground and keep moving once he obtains the needed equipment.  The Veteran's wife submitted a statement in September 2014 indicating that the Veteran wakes often during the night and is tired most of the time, with constantly changing mood and temper leading to aggressive behavior.  She stated that he needs to have control of how things are done, is impatient, and prefers to stay indoors working on gunsmithing or sitting playing videogames or watching television.

In February 2014, at the most-recent VA examination to assess the severity of the Veteran's PTSD symptoms, the examiner opined that the Veteran's symptoms were of such a level as to result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or as would be controlled by medication.  

The evidence presented by the Veteran and his spouse at the Board hearing indicates that his PTSD symptoms may have worsened since the February 2014 VA examination.  The United States Court of Appeals for Veterans Claims has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Although the Veteran has stated that he has been unsuccessfully applying for work for the past several years, the basis for an award of a TDIU is the inability to obtain and sustain substantially gainful employment due to the effect of service-connected disabilities, and not simply the inability to obtain work.  It is unclear to the Board, from the current evidence of record, whether the combined effects of the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment, particularly given his specialized education/certification regarding gunsmithing.  The Board therefore finds that additional development is necessary prior to adjudication of this matter.

On remand, the originating agency should take all necessary action to obtain any outstanding VA medical records, as the Veteran indicated at the Board hearing that he had recently began receiving mental health treatment on a fee-basis through the Valley Native Primary Care Center in Wasilla, Alaska, and the most-recent treatment records in the file currently date from July 2014.  The Veteran should then be provided with an additional VA psychiatric examination to ascertain the current severity of his service-connected PTSD.  In addition, a Social and Industrial Survey should be conducted to ascertain the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

   



Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.   Obtain any and all of the Veteran's VA treatment records from July 2014 to present, including those provided on a fee-basis at the Valley Native Primary Care Center in Wasilla, AK.

2.  Obtain the Veteran's complete VA vocational rehabilitation folder.  Additionally, contact any appropriate source to obtain records regarding the Veteran's involvement with the State of Alaska's Department of Labor and Workforce Development, Division of Vocational Rehabilitation.  Associate all responsive records with record on appeal.

3.  After completing the above, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the current degree and severity of his service-connected PTSD.  All pertinent evidence of record should be made available to and be reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required.  In particular, the examiner is asked to discuss the effect of the Veteran's PTSD symptoms on his ability to function in the workplace, to include his ability to appropriately interact with employers, coworkers, and customers and the number of hours he would be able to work in a day.

4.  Also, afford the Veteran a VA social and industrial survey for the purpose of ascertaining the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board notes that such a survey may be conducted by a vocational rehabilitation counselor or other such appropriate person.  The surveyor should review the evidence of record and address the following:

a)  The surveyor is requested to evaluate and discuss the impact of the Veteran's service-connected disabilities, specifically his PTSD, thoracolumbar and cervical spine disabilities, bilateral knee disability, and tinnitus, on his employability.

b)  The surveyor is specifically asked to offer an opinion as to whether the Veteran's service-connected disabilities, either individually or in the aggregate, without consideration of his age or nonservice-connected disabilities, renders him unable to secure or maintain any form of substantially gainful occupation consistent with his education and occupational background.

c)  If it is the surveyor's opinion that the Veteran's service-connected disabilities do not render him unemployable, he or she should suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background (including his certificate for general gunsmithing and suppressors).

The surveyor should provide the rationale for all opinions expressed.

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claim for a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

